Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
La Opinión de Conformidad emitida por el Juez Aso-ciado Señor Hernández Denton parte de la premisa que el Art. 1325 del Código Civil de Puerto Rico(1) no es aplicable a una reclamación de alimentos por parte de un cónyuge superviviente si éste otorga capitulaciones matrimoniales y establece un régimen de separación de bienes previo a contraer matrimonio, aun cuando se alega que existía en-tre los'cónyuges una comunidad sobre ciertos bienes. Por cuanto, entendemos que el Art. 1325 del Código Civil de *458Puerto Rico, supra, aplica a las circunstancias particulares de este caso y a la etapa en la que se encuentra la contro-versia presentada ante nos, disentimos de la sentencia dic-tada por este Tribunal. Tampoco podemos estar de acuerdo con la Opinión de Conformidad del Juez Asociado Señor Hernández Denton.
HH
Como parte de un procedimiento de demanda de consig-nación de rentas y pagos por concepto de contrato de arren-damiento, la señora Rosa Rodríguez García presentó ante el Tribunal de Primera Instancia una solicitud de senten-cia declaratoria para que se le declarara copropietaria del producto de la venta del negocio que durante su matrimo-nio(2) con el Sr. Anselmo García Sorí éste estableció. Ade-más, solicitó que se determinara que su participación no debía considerarse parte del caudal hereditario.(3)
Luego de varios trámites procesales, el Tribunal de Pri-mera Instancia asignó a la señora Rodríguez García una partida mensual de tres mil doscientos dólares ($3,200) por concepto de alimentos pendente lite. Inconforme con esa determinación, la sucesión de Anselmo García Sorí pre-sentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones, el cual fue denegado. No estando conforme con tal decisión, la Sucesión de Anselmo García Sorí acude ante nos.
*459La sentencia emitida resuelve devolver el caso al Tribunal de Primera Instancia. La Opinión de Conformidad emi-tida por el Juez Asociado Señor Hernández Denton sugiere que el Tribunal de Primera Instancia conceda los “alimen-tos” al aplicar el Art. 583 del Código de Enjuiciamiento Civil.(4)
El análisis jurídico que contiene la referida Opinión de Conformidad, con relación al Art. 583 del Código de Enjui-ciamiento Civil, supra, no aplica, según nuestra opinión, a las circunstancias particulares de este caso y a la etapa en la que se encuentra la controversia de autos.
Para poder llevar a cabo un análisis jurídico de este asunto, es menester definir la controversia ante nuestra consideración. Ésta surge en un momento intermedio entre la disolución del matrimonio, por muerte de uno de los cón-yuges, y la definitiva liquidación del caudal. Durante este período intermedio, la señora Rodríguez García presentó una reclamación en la cual alegó que ciertos bienes le per-tenecían por derecho propio y no formaban parte del caudal hereditario. Además, reclamó una cantidad por alimen-tos pendente lite mientras se dilucidaba la anterior controversia.
Es evidente que la señora Rodríguez García tiene dere-cho a recibir alimentos(5) durante este período. Este dere-cho está reconocido en nuestro ordenamiento en el Art. 1325 del Código Civil, supra,(6) y en el Art. 583 del Código *460de Enjuiciamiento Civil, supra.(7) Cada una de estas dispo-siciones legales aplican en situaciones particulares y cir-cunstancias distintas.
El Art. 583 del Código de Enjuiciamiento Civil, supra, aplica en una etapa en la que el “caudal hereditario” se encuentra claramente definido. Es decir, se excluye todo aquello que por diversas razones no se considera parte del caudal mismo, como son los bienes que se tienen en comu-nidad con otras personas. Mientras existan en el caudal bienes pertenecientes a otros comuneros o copropietarios, no se puede aplicar el Art. 583 del Código de Enjuicia-miento Civil, supra. Por lo tanto, ante la posición funda-mentada y razonable de la señora Rodríguez García sobre la existencia de un estado de comunidad de bienes que se traduce a un caudal hereditario no definido, el derecho del cónyuge superviviente a recibir alimentos no emana de dicho estatuto.
El derecho a recibir alimentos pendente lite, bajo las cir-cunstancias particulares de este caso, emana del Art. 1325 del Código Civil, supra.(8) Dicho artículo dispone que con cargo a esa masa común se dan alimentos al cónyuge su-perviviente y a sus hijos, mientras no se efectúe la división de la masa consorcial (liquidación del caudal y pago del haber).(9) Esa masa común, a la cual hace referencia el Código Civil, no se refiere exclusivamente a la comunidad *461de bienes ordinaria que surge cuando se disuelve el matri-monio y con éste el régimen de sociedad legal de ganancia-les que rige, sino también a cualquier otro régimen de co-propiedad que pueda surgir aun cuando los cónyuges han otorgado capitulaciones matrimoniales. En la masa común están comprendidos los capitales particulares del cónyuge superviviente y del premuerto o sus hijos, y los comunes, si los hubiere.(10) De haber existido una sociedad legal de ga-nanciales como régimen patrimonial, la nueva comunidad que surge al disolverse no se rige por las normas de la sociedad de gananciales que hasta entonces se aplicaba a los bienes de los cónyuges.(11) Disuelta la sociedad, sus ti-tulares son partícipes de una comunidad ordinaria. Aun-que el estado de indivisión se prolongue, se tratará en todo caso de una masa en liquidación.(12) La comunidad de bie-nes que así surge se rige por las normas referentes a la copropiedad.(13)
Por otra parte, este concepto de masa común no es ajeno al caso de los cónyuges que han otorgado capitulaciones matrimoniales y descartan el régimen de la sociedad legal de gananciales, pero que dentro de su matrimonio surge una comunidad de bienes. La jurisprudencia ha reconocido la existencia de una comunidad de bienes entre dos perso-nas casadas por capitulaciones matrimoniales que han descartado la sociedad legal de gananciales como su régi-men patrimonial.(14) Inclusive, se ha reconocido en el caso de concubinos un interés propietario y participación con *462respecto a los bienes adquiridos durante la vigencia de su relación.(15) Por lo tanto, el concepto masa común a que hace referencia el Art. 1325 del Código Civil, supra, no puede ser uno exclusivo que sólo emana como consecuencia del régimen de la sociedad legal de gananciales. Este artí-culo, que procede del Art. 1408 del Código Civil español, carece de tradicional raigambre en los precedentes del ré-gimen de la comunidad procedente de una sociedad legal de gananciales.(16) El derecho que reconoce dicho estatuto es una consecuencia o, si se prefiere, una supervivencia de un régimen económico matrimonial. (17)
El matrimonio, como tal, produce necesariamente una asociación de los cónyuges, tanto en el ámbito personal como patrimonial. La vida común engendra necesaria-mente una cierta confusión de intereses: los bienes resul-tan mezclados, se adquieren nuevos elementos patrimonia-les y se realizan gastos en interés del hogar. Aun en el caso de que los esposos hayan decidido establecer entre ellos una separación de bienes, podría tenerse que resolver cues-tiones de prueba sobre propiedad o de contribución a las cargas del matrimonio, en el caso de su disolución. Será el régimen más o menos complejo, pero se impone siempre como una inevitable necesidad. (18)
El Art. 1325 del Código Civil, supra, tiene como fin, que tanto el cónyuge superviviente y sus hijos reciban un ade-lanto de lo que le pertenece al primero, deducible sobre su haber.
La referida Opinión de Conformidad tiende a limitar los *463derechos que tienen el cónyuge superviviente y los hijos de matrimonio cuando existe otro régimen diferente a la so-ciedad legal de gananciales, y entendemos que equivale, muy respetuosamente, a un retroceso en la evolución del derecho puertorriqueño. La institución del matrimonio es piedra angular de nuestra sociedad. Sin embargo, no nece-sariamente tiene el mismo rango un régimen patrimonial en particular, que pueda surgir por razón o como conse-cuencia del mismo o de la unión de un hombre y una mujer en forma consensual.
La jurisprudencia ha reconocido una comunidad de bie-nes en los casos en que se demuestra que uno de los cón-yuges aporta trabajo, beneficio y esfuerzo durante la rela-ción conyugal. Esta aportación forma parte de la masa común de la cual se dará alimentos a los copartícipes en la indivisión, en particular al cónyuge superviviente. En el caso ante nuestra consideración, la señora Rodríguez Gar-cía alega, con razonable fundamento, no meramente que aportó trabajo y esfuerzo, sino que estuvo envuelta en el quehacer económico de su cónyuge fallecido, como propie-taria y accionista.
Esas normas jurisprudenciales fueron formuladas con el propósito de facilitar a la mujer la oportunidad de luchar por posiciones de igualdad y respeto en diversas áreas, principalmente la económica. Al interpretar la ley se la atribuirá el sentido que mejor responda a la realización de los resultados que a través de ella se quiera obtener y siempre en la búsqueda de un fin socialmente útil.(19)
Por los fundamentos antes expuestos, no compartimos la óptica de la Opinión de Conformidad antes indicada so-bre la aplicación del Art. 583 del Código de Enjuiciamiento Civil de Puerto Rico, supra, a las circunstancias particula-res de este caso, y a la etapa de los procedimientos de autos. Disentimos de la modificación realizada por este Tri*464bunal a la cantidad asignada por el Tribunal de Primera Instancia en concepto de “alimentos” pendente lite a la se-ñora Rodríguez García. Expediríamos el auto solicitado y revocaríamos la resolución del Tribunal de Circuito de Apelaciones. Confirmaríamos al Tribunal de Primera Ins-tancia y le ordenaríamos la continuación de los procedi-mientos con la aplicación del Art. 1325 del Código Civil, supra, a la determinación ya realizada por ese Tribunal sobre los “alimentos”pendente lite, por los efectos posterio-res que ha de tener sobre los asuntos pendientes de resolver ante ese foro.

(1) 31 L.P.R.A. see. 3700.


(2) La señora Rodríguez García y el señor Anselmo García Sorí, antes de la celebración de su matrimonio, otorgaron capitulaciones matrimoniales, en virtud de las cuales pactaron la separación de bienes y rechazaron expresamente el régimen de sociedad legal de gananciales. Véase Apéndice I de la Solicitud de certiorari, pág. 187.


(3) En los referidos contratos de compraventa de negocio en marcha, así como en el contrato de compraventa de acciones corporativas, se identifica a Don Anselmo García Sorí y a Doña Rosa Rodríguez García como los vendedores y dueños en pleno dominio del negocio en marcha y del cien por ciento (100%) de las acciones comunes de Anselmo García Distributors, Inc. Véase Apéndice I de la Solicitud de certiorari, págs. 73-77. La validez de estos contratos ha sido impugnada por la sucesión de Anselmo García.


(4) 32 L.P.R.A. see. 2443.


(5) Los alegados “alimentos” solicitados no son en puridad un derecho de alimen-tos, sino que más bien se trata de un derecho a la anticipación o adelanto de lo que en su día podría corresponder al destinatario de ese derecho. Por lo tanto, cuando hacemos referencia en esta opinión a los alimentos, nos referimos específicamente a ese concepto.


(6) El Art. 1325 del Código Civil, 31 L.P.R.A. see. 3700, dispone:
“De la masa común de bienes se darán alimentos al cónyuge superviviente y a sus hijos mientras se haga la liquidación del caudal inventariado y hasta que se les *460entregue su haber; pero se les rebajarán de éste en la parte en que excedan de lo que les hubiese correspondido por razón de frutos o rentas.”


(7) Dispone el Art. 583 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2443, lo siguiente:
"A instancia de parte interesada, el juez podrá mandar, previo aviso al adminis-trador y demás partes interesadas, que de los productos del caudal se entregue por vía de alimentos a los herederos y legatarios y al cónyuge sobreviviente hasta la cantidad que respectivamente pueda corresponderles como renta líquida de los bie-nes a que tengan derecho. El juez fijará la cantidad y los plazos en que el adminis-trador haya de hacer la entrega.”


(8) La sentencia emitida por este Tribunal y la Opinión de Conformidad del Juez Asociado Señor Hernández Denton descartan la aplicación del Art. 1325 del Código Civil, supra, a las circunstancias particulares del caso de autos.


(9) L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 217.


(10) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Rev. Der. Privado, 1999, T. XVIII, Vol. 2, págs. 658-659 esc. 7.


(11) J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1967, T. IV, Vol. I, pág. 784.


(12) Puig Brutau, op. cit.


(13) Art. 326 del Código Civil, 31 L.P.R.A. see. 1271. Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984).


(14) La diferencia principal estriba en que bajo un régimen de capitulaciones deberá probarse que uno de los cónyuges trabajó, brindó servicios y se esforzó du-rante el matrimonio para acrecentar el capital privativo de otro. Véase Domínguez Maldonado v. E.L.A., 137 D.P.R. 954, 968-969 (1995), Opinión del Tribunal de la Jueza Asociada Señora Naveira de Rodón.


(15) Domínguez v. E.L.A., supra, pág. 641; Ortiz De Jesús v. Vázquez Cotto, 119 D.P.R. 547 (1987).


(16) Albaladejo, op. cit., págs. 657-658.


(17) Albaladejo, op. cit., pág. 661. El régimen patrimonial del matrimonio es un conjunto de reglas que delimitan los intereses pecuniarios que se derivan del matrimonio. Recibe sus reglas, según los casos, de la voluntad de los esposos o pu-ramente de la ley, pero siempre está vinculado a la institución del matrimonio, cons-tituyendo uno accesorio de ella. J. Castán Tobeñas, Derecho Civil español, común y foral, 12ma ed., Madrid, Ed. Reus, 1994, T. V, Vol. I, pág. 304.


(18) Domínguez Maldonado v. E.L.A., supra, pág. 969.


(19) Cf. Morales Torres v. Tribunal Superior, 99 D.P.R. 459 (1970); Mill Factors Corp. v. Registrador, 97 D.P.R. 379, 383 (1969).